DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1-7 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Precht (US4478672A).
With respect to claim 1, the prior art of Precht teaches an automatic splicing apparatus for splicing together two ends of a sheet of tire material on a tire building drum [Col. 5, line 65 – Col. 6, line 1], the apparatus comprising: a splicer foot (Fig. 6, item 6) including: a splicer foot frame having an opening defined therein, the opening having opposing sides (Fig. 6, items 44, 127); a first continuous unitary V-shape axle having two arms attached to the opposing sides of the opening (Fig. 6, item 93); and two non-powered lower rollers mounted on the two arms of the first continuous unitary V- shape axle so that the two non-powered lower rollers are arranged in a V-shape pattern (Fig. 6, item 42; [Col. 4, lines 4-12]); and a plurality of powered upper rollers configured to operate in coordination with the lower rollers to engage the ends of the sheet of tire material [Col. 5, lines 40-45].

With respect to claim 2, Precht teaches the splicer foot further includes: a second continuous unitary V-shape axle having two arms attached to the opposing sides of the opening (Fig. 6, items 87), the first and second continuous unitary V-shape axles being oriented in the same direction (Fig. 6); and two additional non-powered lower rollers mounted on the two arms of the second continuous unitary V-shape axle (Fig. 6, items 42; [Col. 6, lines 29-30]).
With respect to claim 3, Precht teaches the splicer foot frame includes a toe (Fig. 6, centerline area of base item 6 on upper-left) defining a forward end of the splicer foot frame; and the continuous unitary V-shape axles are pointed in a forward direction.
With respect to claim 4, Precht teaches the splicer foot frame further includes a heel (Fig. 6, centerline area of base item 6 on lower-right) and two side rails (Fig. 6, left and right ends of base item 6 outside of windows 123, 124) extending from the toe to the heel; and the continuous unitary V-shape axles extend between the two side rails.
With respect to claim 5, Precht teaches the side rails of the splicer foot frame have opposed pairs of non-circular recesses defined therein; and each of the continuous unitary V-shape axles has non-circular ends closely received in one of the opposed pairs of the non-circular recesses of the side rails so that the continuous unitary V-shape axles are fixedly, held between the side rails (Fig. 6, items 123, 124; [Col. 6, lines 16-28]).
With respect to claim 6, Precht teaches the splicer foot frame further includes a center frame portion spanning between the two side rails and spaced from the toe and the heel (Fig. 6, centerline of base item 6 from upper-left to lower-right)  so that a first frame opening is defined between the toe, the center frame portion and the two side rails (Fig. 6, item 123), and so that a second frame opening is defined between the heel, the center frame portion and the two side rails (Fig. 6, item 124); the first and second continuous unitary V-shape axles are located in the first frame opening (Fig. 6, items 126); and at least two further continuous unitary V-shape axles carrying additional non-powered lower rollers are located in the second frame opening (Fig. 6, items 42).
With respect to claim 7, Precht teaches the plurality of powered upper rollers includes: a plurality of powered upper preparation rollers (Fig. 6, items 87) configured to operate in coordination with the lower rollers [Col. 6, lines 29-31] in the first frame opening to pull the two ends of the sheet of tire material toward each other over the splicer foot frame as the splicer foot advances in the forward direction relative to the sheet of tire material [Col. 7, lines 34-44]; and a plurality of powered upper splicer rollers configured to operate in coordination with the lower rollers in the second frame opening to splice together the two ends of the sheet of tire material as the upper splicer rollers and the splicer foot advance together in the forward direction relative to the sheet of tire material [Col. 7, lines 44-55].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Precht (US4478672A), as set forth above in the rejection of claim 1.
With respect to claim 13, Precht teaches the non-powered lower rollers in the splicer foot frame have a “significantly” smaller diameter than the upper rollers [Col. 4, lines 9-12].

Precht is silent on the foot frame thickness of no greater than 3/8 of an inch; and the non-powered lower rollers each have a diameter of no greater than 3/8 of an inch.
However, it would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing that minimizing the foot and lower rollers between the tire sheet materials and the forming drum would be preferable to avoid defects to the tire product.  Additionally, tires come in various sizes and dimensions are not taught by Precht.  Scaling down the size of the splicing apparatus to conform to the manufacture of smaller tires would not affect the performance the device; therefore, the claimed device would not be patentably distinct from the prior art device.  See MPEP 2144.05(IV)(A).

Claims 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Precht (US4478672A), as set forth above in the rejection of claim 7, and further in view of Grolleman (US20180126660A1).
With respect to claim 8, Precht teaches the plurality of powered upper preparation rollers includes two powered cylindrical rollers arranged in a V-shape pattern and having ends of the rollers in meshed engagement with each other so that the two cylindrical rollers rotate together (Fig. 6, items 88) one driving the other [Col. 5, lines 40-48]; and the plurality of powered upper splicer rollers includes a pair of powered rollers having roller teeth meshed with each other (Fig. 6, items 94).
Precht is silent on the plurality of powered upper splicer rollers being truncated conical rollers.
However, the prior art of Grolleman teaches an automatic splicing apparatus (Fig. 4, item 5) for splicing together two ends of a sheet of tire material (Fig. 4, item 92) on a tire building drum (Fig. 4, item 2; [0044]), with truncated conical upper stitcher wheels (Fig. 8, items 54; [0056]) operationally coupled to a stitcher drive (Fig .4, item 7; [0056]).
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to substitute the shape of the sets of upper gears (Fig. 6, items 87, 93), taught by Precht, with the truncated conical-shaped upper gears taught by Grolleman, as Grolleman teaches beveled or frustoconical gear shapes are preferable for a tire material  splicing apparatus [0054].  See MPEP 2143(I)(B).
With respect to claim 12, Precht teaches a tire material splicing apparatus comprising upper and lower rollers moving as a unit along a tire material seam line.
Precht is silent on the upper splicer rollers being movable up and down relative to the splicer foot frame.
However, Grolleman teaches the plurality of powered upper rollers are movable up and down relative to the splicer foot frame, via a Z-direction adjustment device (Fig. 6, item 57; [0055]).  This feature allows tire material plies of different thickness to be received and stitched between the stitcher foot and the stitcher head [0055].
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to use the known technique, taught by Grolleman, of a Z-direction adjustment device to move the plurality of powered upper splicing rollers up and down relative to the splicer foot frame, to improve the similar splicing apparatus, taught by Precht, in the same way to allow relative movement between the upper and lower rollers which would allow tire material plies of different thickness to be received and stitched between the stitcher foot and the stitcher head.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Precht (US4478672A), as set forth above in the rejection of claim 7, and further in view of Pizzorno (US4967823A).
With respect to claim 9, Precht teaches the plurality of powered upper preparation rollers and the splicer foot are included in a splicer foot assembly (Fig. 6), the splicer foot assembly being translatable in a forward [Clm 5] direction as a unit, the forward direction being defined as the direction in which the V-shape axles point.
Precht is silent on the splicer foot assembly being translatable in a rearward direction as a unit. 
However, the prior art of Pizzorno teaches a splicing apparatus (Fig. 1, item 1) for splicing together two ends of a sheet of tire material (Fig. 1, items 35, 36), in both directions along the connecting edges of the tire materials [Col. 12, lines 13-32] using truncated conical upper and lower stitcher wheels (Fig. 1, items 26, 27, 20, 21).
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to apply the known technique of moving the stitching unit in either direction along the seam line of two tire material sheets, taught by Pizzorno, to improve the splicing apparatus taught by Precht to yield the predicable result of bonding the tire material sheets and allowing the Precht device to return to its starting position after completion of a splicing/stitching action.  See MPEP 2143(I)(D).

Claims 10 and 11 rejected under 35 U.S.C. 103 as being unpatentable over Precht (US4478672A), in view of Pizzorno (US4967823A), as set forth above in the rejection of claim 9, and further in view of Grolleman (US20180126660A1).
With respect to claim 10, Precht, in view of Pizzorno, teaches a tire material splicing apparatus comprising upper and lower rollers capable of moving as a unit forward and backward along a tire material seam line.
Precht, in view of Pizzorno, is silent on the plurality of powered upper splicer rollers being translatable in the forward and rearward direction independently of the splicer foot assembly.
However, the prior art of Grolleman teaches a first drive member 271 is mounted to a second drive member 272 via a sliding element (Fig. 11A, item 273) slidable or movable back and forth with respect to the second drive member 272 in the stitching direction A [0069].  Grolleman teaches this sliding element compensates for variations in stitching speeds of the tire material [0071].
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to use the known technique of a controlled sliding element, taught by Grolleman, to improve the similar tire material splicing apparatus, taught by Precht, in view of Pizzorno, to improve stitching quality in the same way by compensating for variations in stitching speeds of the tire material.  See MPEP 2143(I)(C).

With respect to claim 11, Precht, in view of Pizzorno, teaches a tire material splicing apparatus comprising upper and lower rollers capable of moving as a unit forward and backward along a tire material seam line.
Precht, in view of Pizzorno, is silent on the upper preparation rollers being movable up and down relative to the splicer foot frame.
However, Grolleman teaches the plurality of powered upper preparation rollers are movable up and down relative to the splicer foot frame, via a Z-direction adjustment device (Fig. 6, item 57; [0055]).  This feature allows tire material plies of different thickness to be received and stitched between the stitcher foot and the stitcher head [0055].
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to use the known technique, taught by Grolleman, of a Z-direction adjustment device to move the plurality of powered upper preparation rollers up and down relative to the splicer foot frame, to improve the similar splicing apparatus taught by Precht, in view of Pizzorno, in the same way to allow relative movement between the upper and lower rollers which would allow tire material plies of different thickness to be received and stitched between the stitcher foot and the stitcher head.

Conclusion
The prior art made of record and not relied upon is considered pertinent to the Applicant’s disclosure – Steffel (US3883744A), (Fig. 5, item 44; [Col. 5, lines 20-25]); Guerra (US2020130937), (Fig. 2).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C GROSSO whose telephone number is (571)270-1363.  The examiner can normally be reached on M-F 8AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GREGORY C. GROSSO
Examiner
Art Unit 1748




/GREGORY C. GROSSO/Examiner, Art Unit 1748                                                                                                                                                                                                        
	
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742